DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 23 March, 2022. After entry of the amendment claims 1-9, 11-13, 25, 30, 33, 41, 54, 66, and 67 are pending in the instant application. Claims 12, 13, 30, 33, 41, 54, 66, and 67 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-9, 11, and 25 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 23 March, 2022, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7, 9, 11, and 25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Amended claim 1 is directed toward a peptide immunogen comprising a plurality of at least two non-repeating HIV-1-specific immunogen subunits wherein said subunits comprise an amino acid sequence selected from the group consisting of SEQ ID NOS.: 1-10. The claims are still confusing because they fail to set forth the salient structural features of the polypeptide immunogen. The polypeptide encompasses a multitude of immunogens comprising at least two of the non-repeating recited amino acid sequences. However, it is not readily manifest how these various immunogens are joined. Are the peptides joined directly to one another or do they utilize linkers? The claim references non-repeating subunits, however, can the peptide contain multiple subunits of the same peptide interspersed between other peptides? Amendment of the claim language to reference an isolated peptide immunogen comprising the following structure: NH2-B1-B2-B3-B4-B5-B6-B7-B8-B9-B10-COOH, wherein each B1-10 subunit consists of SEQ ID NOS.: 1-10, respectively, or something similar thereto, as supported by the disclosure would be remedial.
Claim 3 is confusing because it states the peptide immunogen may contain any five or more subunits in any order. However, claim 1 suggests the subunits may not repeat. Accordingly, this recitation is confusing because it is not readily manifest if the peptide immunogen comprises repeating subunits.
Applicants’ arguments have been carefully considered but are not deemed to be persuasive for the reasons of record set forth supra.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 9, 11, and 25 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Bruening et al. (2016). Claim 1 is directed toward a peptide immunogen comprising a plurality of at least two non-repeating HIV-1-specific immunogen subunits each having an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10. The claims merely stipulate the immunogen of interest must comprise at least two non-repeating HIV-1 immunogenic subunits from the recited sequence identifiers. The claim does not set forth any particular structural information (i.e., the utilization of artificial linkers) with respect to the location of the subunits within the immunogen. Claim 9 further specifies that the conjugation of each HIV-1-specific immunogen subunit to another HIV-1 specific immunogen subunit creates a junctional epitope, wherein each junctional epitope is present once in the peptide immunogen. Claim 11 is directed toward a peptide immunogen comprising 300-1,600 amino acid residues. Claim 25 references a composition comprising the immunogen of claim 1.
Bruening et al. (2016) disclose the preparation of peptide immunogens comprising a plurality of non-repeating HIV-1-specific subunits comprising the amino acid sequences of SEQ ID NOS.: 1, 2, 9, and 10 (see sequence below). In particular, an HIV-1 Gag-Nef fusion protein was disclosed (e.g., see SEQ ID NO.: 701 and claims). Additionally, peptide immunogens comprising the claimed Gag, Pol, and Nef sequences were also provided (e.g., see SEQ ID NOS.: 705, 710, 722, 729, 731, 734, and 739). The fusion proteins comprise at least two non-repeating HIV-1 subunits with the claimed sequence identifiers. The intervening sequences between the various subunits also contain junctional epitopes that are only contained once in the fusion protein. The fusion proteins also vary in sequence length between 300 and 1,600 amino acid residues. This teaching clearly meets all of the claimed limitations.
	HIV-1 Gag/Nef fusion protein (SEQ ID NO.: 701):
MGARASVLSG GELDRWEKIR LRPGGKKKYR LKHIVWASRE LERFAVNPGL LETSEGCRQI LGQLQPSLQT GSEELKSLYN TVATLYCVHQ RIEVKDTKEA LDKIEEEQNK SKKKAQQAAA DTGNSSQVSQ NYPIVQNLQG QMVHQAISPR TLNAWVKVVE EKAFSPEVIP MFSALSEGAT PQDLNTMLNT VGGHQAAMQM LKETINEEAA EWDRLHPVHA GPIAPGQMRE PRGSDIAGTT STLQEQIGWM TNNPPIPVGE IYKRWIILGL NKIVRMYSPT SILDIRQGPK EPFRDYVDRF YKTLRAEQAS QEVKNWMTET LLVQNANPDC KTILKALGPA ATLEEMMTAC QGVGGPGHKA RVLAEAMSQV TNSATIMMQR GNFRNQRKTV KCFNCGKEGH IAKNCRAPRK KGCWKCGKEG HQMKDCTERQ ANFLGKIWPS HKGRPGNFLQ SRPEPTAPPE ESFRFGEETT TPSQKQEPID KELYPLASLK SLFGNDPSSQ GGKWSKSSIV GWPAVRERMR RAEPAAEGVG AVSRDLEKHG AITSSNTAAT NADCAWLEAQ EEEEVGFPVR PQVPLRPMTY KGALDLSHFL KEKGGLEGLI YSQKRQDILD LWVYHTQGYF PDWQNYTPGP GIRYPLTFGW CFKLVPVEPE KVEEANEGEN NSLLHPMSQH   GMDDPEKEVL   MWKFDSRLAF   HHMARELHPE   YYKDC (SEQ 1-aa 45-65; SEQ 2-aa 145-356; SEQ 9-aa 551-581; and SEQ 10-aa 601-631).

Claims 1, 9, 11, and 25 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Bruening et al. (2017). Claim 1 is directed toward a peptide immunogen comprising a plurality of at least two non-repeating HIV-1-specific immunogen subunits each having an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10. The claims merely stipulate the immunogen of interest must comprise at least two non-repeating HIV-1 immunogenic subunits from the recited sequence identifiers. The claim does not set forth any particular structural information (i.e., the utilization of artificial linkers) with respect to the location of the subunits within the immunogen. Claim 9 further specifies that the conjugation of each HIV-1-specific immunogen subunit to another HIV-1 specific immunogen subunit creates a junctional epitope, wherein each junctional epitope is present once in the peptide immunogen. Claim 11 is directed toward a peptide immunogen comprising 300-1,600 amino acid residues. Claim 25 references a composition comprising the immunogen of claim 1.
Bruening et al. (2017) disclose the preparation of peptide immunogens comprising a plurality of non-repeating HIV-1-specific subunits comprising the amino acid sequences of SEQ ID NOS.: 1, 2, 9, and 10 (see sequence below). In particular, an HIV-1 Gag-Nef fusion protein was disclosed (e.g., see SEQ ID NO.: 701 and claims). Additionally, peptide immunogens comprising the claimed Gag, Pol, and Nef sequences were also provided (e.g., see SEQ ID NOS.: 705, 710, 722, 729, 731, 734, and 739). The fusion proteins comprise at least two non-repeating HIV-1 subunits with the claimed sequence identifiers. The intervening sequences between the various subunits also contain junctional epitopes that are only contained once in the fusion protein. The fusion proteins also vary in sequence length between 300 and 1,600 amino acid residues. This teaching clearly meets all of the claimed limitations.
	HIV-1 Gag/Nef fusion protein (SEQ ID NO.: 701):
MGARASVLSG GELDRWEKIR LRPGGKKKYR LKHIVWASRE LERFAVNPGL LETSEGCRQI LGQLQPSLQT GSEELKSLYN TVATLYCVHQ RIEVKDTKEA LDKIEEEQNK SKKKAQQAAA DTGNSSQVSQ NYPIVQNLQG QMVHQAISPR TLNAWVKVVE EKAFSPEVIP MFSALSEGAT PQDLNTMLNT VGGHQAAMQM LKETINEEAA EWDRLHPVHA GPIAPGQMRE PRGSDIAGTT STLQEQIGWM TNNPPIPVGE IYKRWIILGL NKIVRMYSPT SILDIRQGPK EPFRDYVDRF YKTLRAEQAS QEVKNWMTET LLVQNANPDC KTILKALGPA ATLEEMMTAC QGVGGPGHKA RVLAEAMSQV TNSATIMMQR GNFRNQRKTV KCFNCGKEGH IAKNCRAPRK KGCWKCGKEG HQMKDCTERQ ANFLGKIWPS HKGRPGNFLQ SRPEPTAPPE ESFRFGEETT TPSQKQEPID KELYPLASLK SLFGNDPSSQ GGKWSKSSIV GWPAVRERMR RAEPAAEGVG AVSRDLEKHG AITSSNTAAT NADCAWLEAQ EEEEVGFPVR PQVPLRPMTY KGALDLSHFL KEKGGLEGLI YSQKRQDILD LWVYHTQGYF PDWQNYTPGP GIRYPLTFGW CFKLVPVEPE KVEEANEGEN NSLLHPMSQH   GMDDPEKEVL   MWKFDSRLAF   HHMARELHPE   YYKDC (SEQ 1-aa 45-65; SEQ 2-aa 145-356; SEQ 9-aa 551-581; and SEQ 10-aa 601-631).

Claims 1, 9, 11, and 25 are rejected under 35 U.S.C. § 102(a)(2) as being clearly anticipated by Bruening et al. (2021). Claim 1 is directed toward a peptide immunogen comprising a plurality of at least two non-repeating HIV-1-specific immunogen subunits each having an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10. The claims merely stipulate the immunogen of interest must comprise at least two non-repeating HIV-1 immunogenic subunits from the recited sequence identifiers. The claim does not set forth any particular structural information (i.e., the utilization of artificial linkers) with respect to the location of the subunits within the immunogen. Claim 9 further specifies that the conjugation of each HIV-1-specific immunogen subunit to another HIV-1 specific immunogen subunit creates a junctional epitope, wherein each junctional epitope is present once in the peptide immunogen. Claim 11 is directed toward a peptide immunogen comprising 300-1,600 amino acid residues. Claim 25 references a composition comprising the immunogen of claim 1.
Bruening et al. (2021) disclose the preparation of peptide immunogens comprising a plurality of non-repeating HIV-1-specific subunits comprising the amino acid sequences of SEQ ID NOS.: 1, 2, 9, and 10 (see sequence below). In particular, an HIV-1 Gag-Nef fusion protein was disclosed (e.g., see SEQ ID NO.: 701 and claims). Additionally, peptide immunogens comprising the claimed Gag, Pol, and Nef sequences were also provided (e.g., see SEQ ID NOS.: 705, 710, 722, 729, 731, 734, and 739). The fusion proteins comprise at least two non-repeating HIV-1 subunits with the claimed sequence identifiers. The intervening sequences between the various subunits also contain junctional epitopes that are only contained once in the fusion protein. The fusion proteins also vary in sequence length between 300 and 1,600 amino acid residues. This teaching clearly meets all of the claimed limitations.
	HIV-1 Gag/Nef fusion protein (SEQ ID NO.: 701):
MGARASVLSG GELDRWEKIR LRPGGKKKYR LKHIVWASRE LERFAVNPGL LETSEGCRQI LGQLQPSLQT GSEELKSLYN TVATLYCVHQ RIEVKDTKEA LDKIEEEQNK SKKKAQQAAA DTGNSSQVSQ NYPIVQNLQG QMVHQAISPR TLNAWVKVVE EKAFSPEVIP MFSALSEGAT PQDLNTMLNT VGGHQAAMQM LKETINEEAA EWDRLHPVHA GPIAPGQMRE PRGSDIAGTT STLQEQIGWM TNNPPIPVGE IYKRWIILGL NKIVRMYSPT SILDIRQGPK EPFRDYVDRF YKTLRAEQAS QEVKNWMTET LLVQNANPDC KTILKALGPA ATLEEMMTAC QGVGGPGHKA RVLAEAMSQV TNSATIMMQR GNFRNQRKTV KCFNCGKEGH IAKNCRAPRK KGCWKCGKEG HQMKDCTERQ ANFLGKIWPS HKGRPGNFLQ SRPEPTAPPE ESFRFGEETT TPSQKQEPID KELYPLASLK SLFGNDPSSQ GGKWSKSSIV GWPAVRERMR RAEPAAEGVG AVSRDLEKHG AITSSNTAAT NADCAWLEAQ EEEEVGFPVR PQVPLRPMTY KGALDLSHFL KEKGGLEGLI YSQKRQDILD LWVYHTQGYF PDWQNYTPGP GIRYPLTFGW CFKLVPVEPE KVEEANEGEN NSLLHPMSQH   GMDDPEKEVL   MWKFDSRLAF   HHMARELHPE   YYKDC (SEQ 1-aa 45-65; SEQ 2-aa 145-356; SEQ 9-aa 551-581; and SEQ 10-aa 601-631).

Claim Objections
	Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
	An isolated peptide immunogen comprising the following structure: NH2-B1-B2-B3-B4-B5-B6-B7-B8-B9-B10-COOH, wherein each B1-10 subunit consists of SEQ ID NOS.: 1-10, respectively, or something similar thereto, as supported by the disclosure would be acceptable. Applicants’ representative is invited to contact the Examiner to discuss additional suggested allowable claim language.
	
	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               28 June, 2022